Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 04/30/2021, in which claims 1-2, 7-9, 14-16 and 20 have been amended, claims 1-20 are presented for the examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Teli et al. (US 2014/0195848, referred herein after Teli) in view of Nam et al. (US 2012/0144182, referred herein after Nam).


As per claim 1, 8, 15, Teli discloses a system, comprising: 
a checkpoint image module that generates a checkpoint image for a target computing device including a kernel (Fig. 8, backup VHD 832, [0060]-[0062], wherein the backup image (i.e. checkpoint image) is generated for target computing device); and 
a distribution module that transmits the checkpoint image to the target computing device ([0063], computing system mounts backup image to target computing device);  
wherein: the checkpoint image is generated and stored on a source computing system ([0023], “the backup image may be stored on a local storage volume of the computing system “) and is configured to enable the target computing device to perform a fast boot process by the target computing device loading the checkpoint image and booting at least the kernel from the checkpoint image while ([0023], “The redirector function may be generally configured to read from the backup image when requests to read the boot disk sector are issued.”), and at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media (Fig. 1, [0040]);

Teli does not specifically discloses skipping performance of one or more lengthy initialization tasks;

However, Nam discloses skipping performance of one or more lengthy initialization tasks ([0012], “The apparatus and the method allows a user to use an application instantly after a power is applied, by excluding a booting process that takes a lot of time by means of a virtualization technique, and allows fast booting by using the virtualization technique even when an operating system does not provide a hibernation function”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nam’s fast booting method into Teli’s method for instant restore of system volume using backup image because one of the ordinary skill in the art would have been motivated to optimize booting speed.



Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teli and Nam in view of Mani (US 2011/0072430).

As per claim 2, 9, 16, Teli discloses the system of clam 1, wherein the checkpoint image comprises a checkpoint image for one of the kernel and both the kernel and a set of applications in the target computing device in an initialized state ([0047]-[0048]);

Teli and Nam do not specifically discloses checkpoint image comprising a stopped state;

However, Mani discloses checkpoint image comprising a stopped state ([0048], “In the checkpoint and transmit steps, execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage,”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mani’s high availability and virtualization systems into Teli’s method for instant restore of system volume using backup image and Nam’s fast booting method because one of the ordinary skill in the art would have been motivated to reduce downtime for a computer system.

As per claim 3, 10, 17, Teli discloses the system of claim 1, wherein the checkpoint image comprises a default microcode image of an initialized state for the target computing device ([0037], [0047]-[0048]);

Teli and Nam do not discloses checkpoint image comprising a stopped state;

However, Mani discloses checkpoint image comprising a stopped state ([0048], “In the checkpoint and transmit steps, execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage,”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mani’s high availability and virtualization systems into Teli’s method for instant restore of system volume using backup image and Nam’s fast booting method because one of the ordinary skill in the art would have been motivated to reduce downtime for a computer system.



As per claim 4, 11, 18, Teli discloses the system of claim 3, wherein the default microcode image is configured to boot the target computing device in response to the target computing device performing a debug dump on the target computing device ([0060]-[0062], specification defines in para. [0175] the debug dump as creation of a current checkpoint image for the client device). 

As per claim 5, 12, Teli discloses the system of claim 1, wherein the checkpoint image comprises a neutral microcode image of an initialized state for the target computing device ([0047]-[0048]);

Teli and Nam do not discloses checkpoint image comprising a stopped state;
However, Mani discloses checkpoint image comprising a stopped state
([0048], “In the checkpoint and transmit steps, execution of the virtual machine is paused, the state of the active virtual machine is copied, the copied active virtual machine state transmitted to external backup storage,”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mani’s high availability and virtualization systems into Teli’s method for instant restore of system volume using backup image and Nam’s fast booting method because one of the ordinary skill in the art would have been motivated to reduce downtime for a computer system.


As per claim 6, 13, 19, Teli discloses the system of claim 5, wherein the neutral microcode image is configured to boot the target computing device in response to the target computing device upgrading a boot microcode image for the target computing device ([0045]-[0046]).  

As per claim 7, 14, 20, Teli discloses the system of claim 2, wherein the checkpoint image is further configured to enable the target computing device to boot at least the kernel from the checkpoint image in response to the target computing device performing a debug dump or upgrading a boot microcode image for the target computing device ([0045]-[0046]).  





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Reference Khandelwal teaches a  method for managing virtual machine backups may include (1) identifying a maximum recovery point objective for a virtual machine with a virtual machine disk file on a storage device with snapshot capabilities, (2) identifying an available snapshot of the storage device that contains the virtual machine disk file, (3) determining that the snapshot's timestamp is within the maximum recovery point objective, and (4) constructing a backup of the virtual machine using the snapshot

Reference Chai teaches a time-based checkpoint restore method, a backup of data is commenced. Prior to completion of the backup, a failure is experienced such that only a portion of the data is backed up. A first partial save set is created, and time and path checkpoints are identified.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI B PATEL/Primary Examiner, Art Unit 2114